11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In the interest of A.L.M. and J.J.A, children,   * From the 161st District
                                                   Court of Ector County,
                                                   Trial Court No. B-3219-PC.

No. 11-13-00231-CV                               * January 3, 2014

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.